Citation Nr: 0823446	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-37 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  The veteran died in June 2004.  The appellant is the 
veteran's natural child.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
June 2004; the immediate cause of death was cardio-pulmonary 
arrest, due to or as a consequence of metastatic esophageal 
cancer.  

2.  Esophageal cancer was not manifested in service or within 
one year of discharge from service, nor may it be presumed to 
have been incurred in active service; there is no objective 
evidence suggesting a relationship between the cause of the 
veteran's death and his active military service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may the cause of his death be presumed to be 
service-connected.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the appellant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
appellant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In 2007, after the present claim had been decided and 
certified to the Board, the United States Court of Appeals 
for Veterans Claims (Court) determined that, in the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits, which includes a claim of service connection for 
the cause of the veteran's death, section 5103(a) notice must 
be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App.  
342, 352-353 (2007).  The Court determined that notice should 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

A VA letter dated in November 2004 satisfied VA's duty to 
notify under 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, and 
informed the appellant that it was her responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim.  Also, it explained the evidence and 
information required to substantiate the claim based on a 
condition not yet service connected, such as evidence of an 
injury or disease in service and a medical opinion linking 
the veteran's death to his active service.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
appellant was supplied with notice of the type of evidence 
necessary to establish an effective date or higher rating by 
letter dated October 2006.  However, because the claim is 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The veteran's service medical 
records, private medical records, death certificate, and the 
appellant's contentions have been associated with the record.  
It appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims folder, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  

Therefore, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.

Service Connection for Cause of the Veteran's Death

Dependency and indemnity compensation may be awarded to a 
surviving child upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 
38 U.S.C.A.  § 1310 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.5(a) (2006).

Generally, the death of a veteran is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty during active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002 & Supp. 
2007); 38 C.F.R.  §§ 3.1(k), 3.303 (2007).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. §  3.312(b).  A disability 
is a contributory cause of death if it contributed 
substantially or materially to the cause of  death, combined 
to cause death, aided or lent assistance to producing death.  
38 C.F.R. § 3.312(c).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  Service connection may be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), a malignant tumor 
is regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of esophageal cancer, or any other malignant 
tumor, within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

The appellant contends that the veteran's esophageal cancer 
was caused by his exposure to herbicides while in Vietnam.  
The veteran's service personnel records show that he had 
active military service in the Republic of Vietnam during the 
Vietnam Era and thus exposure to herbicides is assumed.  38 
C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran were exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied. 38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that an appellant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994). 

In this case, the cause of the veteran's death (esophageal 
cancer) is not one of the disabilities included on the list 
of herbicide-related disorders from 38 C.F.R.
§ 3.309(e).  The appellant contends that esophageal cancer 
should be considered as a soft-tissue sarcoma, for which 
presumptive service connection under 38 C.F.R. 
§ 3.309(e) is warranted.  However, the veteran's private 
treatment records indicate that he was diagnosed with 
adenocarcinoma of the esophagus, which is not a soft-tissue 
sarcoma.  Therefore, since esophageal cancer is not one of 
the presumptive disorders listed in 38 C.F.R. § 3.309(e), the 
appellant's claim for service connection for the cause of the 
veteran's death will be considered only on a direct basis.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The service medical records are absent complaints, findings 
or diagnoses of esophageal cancer during service.  On the 
June 1968 separation examination, all of the veteran's 
systems were evaluated as normal.  On the Report of Medical 
History completed by the veteran in conjunction with his 
separation physical, the veteran denied ever having a tumor, 
growth, cyst, or cancer.  There is no medical evidence that 
shows that the veteran suffered from esophageal cancer during 
service.

The earliest post-service evidence of a disorder involving 
the esophagus consists of private treatment records from 2003 
in which the veteran was diagnosed with esophageal 
adenocarcinoma.  Subsequent private medical records show that 
the veteran's cancer was metastatic in nature, spreading to 
his liver and brain.  These post-service records are negative 
for any nexus opinion or other evidence linking the veteran's 
esophageal cancer to his service, including herbicide 
exposure in service.  Thus, overall, the post-service medical 
records, indicating a disorder that began years after service 
with no indication of an association to service, are found to 
provide evidence against the claim.

The appellant's assertions that the veteran's esophageal 
cancer is a result of his exposure to Agent Orange in Vietnam 
cannot constitute competent medical evidence that the cause 
of the veteran's death is due to or a result of service.  The 
appellant is not qualified, as a layperson, to offer an 
opinion as to medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


